NO. 12-11-00024-CV
 
IN THE COURT OF APPEALS          
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
JEFFREY L. WEINSTEIN,                           
§                   APPEAL FROM THE 
WEINSTEIN LAW FIRM/
JEFFREY L. WEINSTEIN, P.C.,
AND JAMES H. OWEN,
APPELLANTS                                                
§                   COUNTY COURT AT LAW #3
 
V.
 
PELTIER ENTERPRISES, INC.,
d/b/a PELTIER NISSAN,     
APPELLEE                                                     
§                   SMITH COUNTY, TEXAS               



MEMORANDUM
OPINION
PER
CURIAM
            Appellants
Jeffrey L. Weinstein and Weinstein Law Firm/Jeffrey L. Weinstein, P.C., and
Appellee, Peltier Enterprises, Inc., d/b/a Peltier Nissan, have filed an agreed
joint motion to dismiss the Weinstein Appellants from the appeal.  In their
motion, the parties state that they have reached a resolution of their dispute
and no longer wish to pursue the appeal.  Because the parties to the motion
have met the requirements of Texas Rule of Appellate Procedure 42.1(a)(1), the
motion is granted, and the appeal is dismissed as to Appellants
Jeffrey L. Weinstein and Weinstein Law Firm/Jeffrey L. Weinstein, P.C.  As
to Appellant, James H. Owen, the appeal remains pending on this court’s docket.
Opinion delivered May 25, 2011.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
(PUBLISH)